Citation Nr: 9923316	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  92-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for bilateral hearing loss and tinnitus 
and denied reopening the claim for service connection for 
post-traumatic stress disorder.  The Board remanded these 
claims in August 1994 and again in May 1996.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The record reflects that the appellant failed to report 
for VA psychiatric evaluations scheduled in March 1997 and 
October 1997 as to the appellant's claim for service 
connection for post-traumatic stress disorder; there is no 
evidence of record of "good cause" which would excuse the 
failure to report for these examinations.

2.  The record reflects that the appellant failed to report 
for VA examinations scheduled in October 1997 as to the 
appellant's claims for service connection for bilateral 
hearing loss and tinnitus; there is no evidence of record of 
"good cause" which would excuse the failure to report for 
these examinations.


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
stress disorder is denied due to failure to report, without 
good cause, for a VA compensation examination.  38 C.F.R. 
§ 3.655(b) (1998).

2.  The claim for service connection for bilateral hearing 
loss is denied due to failure to report, without good cause, 
for a VA compensation examination.  38 C.F.R. § 3.655(b) 
(1998).

3.  The claim for service connection for tinnitus is denied 
due to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In a March 1991 rating decision, the RO denied (1) service 
connection for bilateral hearing loss, (2) service connection 
for tinnitus, and (3) reopening the claim for service 
connection for post-traumatic stress disorder.  The Board 
remanded these claims in August 1994 and again in May 1996.  
The Board requested that the appellant undergo a VA 
psychiatric evaluation as to his post-traumatic stress 
disorder.  The Board further requested that if treatment was 
shown for hearing loss or tinnitus, that the RO should 
schedule the appellant to undergo a VA audiological 
evaluation.  In the May 1996 remand, the Board stated the 
following:

If there is a failure to cooperate, a 
failure to provide evidence, a failure to 
supply necessary releases, a failure to 
appear for an examination or any other 
failure on the part of the veteran, he 
should be informed of the consequences of 
his action.  The veteran is to be 
informed that the duties of the VA, 
including a duty to assist, [are] not a 
one[-]way street or a blind alley.  

In December 1996 letters, the VA Medical Center informed the 
appellant of two, different appointments for examinations.  
The VA Medical Center stated in the letter that entitlement 
to monetary benefits and other benefits would be based upon 
the results of these examinations and that it was the 
appellant's responsibility to keep these appointments.  The 
VA Medical Center stated that if the appellant was unable to 
keep this appointment, that he should inform them of such and 
that failure to inform them of his inability to make the 
appointment would result in his claims file being returned to 
the RO.  The record reflects that the appellant failed to 
appear for these examinations.  In a December 1996 report of 
contact, it was noted that the appellant was unable to attend 
his examinations because of transportation problems.  

The record reflects that the appellant was rescheduled to 
undergo VA examinations.  The appellant underwent a VA 
audiological evaluation in February 1997.  In the report, the 
VA examiner stated, "Recorded CNC word lists were used for 
this rating examination, however, responses are not 
considered valid for rating purposes.  Recommend rating be 
based on pure town threshold results."  Additionally, in a 
March 1997 cancellation form, the VA Medical Center informed 
the RO that the appellant had failed to report for a post-
traumatic stress disorder examination.  In the comments 
portion, it stated, "Veteran refused to have the [Minnesota 
Multiphasic Personality Inventory] or psychiatry 
examination."

In an August 1997 rating decision, the RO reopened the claim 
for service connection for post-traumatic stress disorder and 
denied it.  The RO noted that the appellant had not assisted 
the RO with obtaining information as to his stressors for 
verification purposes.  Additionally, the RO stated, 
"Veteran should be aware that failure to cooperate, failure 
to provide requested evidence, failure to provide necessary 
releases or failure to report for an examination may have a 
deleterious effect on the development of his claim."  As to 
the claims for service connection for bilateral hearing loss 
and tinnitus, the RO noted that the February 1997 VA 
audiological evaluation was deemed inadequate.  In the 
supplemental statement of the case, issued in September 1997, 
the RO cited to 38 C.F.R. § 3.655 in its entirety, and thus 
the appellant was placed on notice that he had an opportunity 
to submit evidence of "good cause" for failure to report to 
a VA examination.  See supplemental statement of the case at 
pages 7 and 8; see also 38 C.F.R. § 3.655. 

In a September 1997 letter, VA informed the appellant of 
three VA examinations scheduled on October 6, 1997, as to his 
claims for service connection for post-traumatic stress 
disorder, bilateral hearing loss disability, and tinnitus.  
The VA Medical Center stated in the letter that entitlement 
to monetary benefits and other benefits would be based upon 
the results of these examinations and that it was the 
appellant's responsibility to keep these appointments.  The 
VA Medical Center stated that if the appellant was unable to 
keep this appointment, that he should inform them of such and 
that failure to inform them of his inability to make the 
appointment would result in his claims file being returned to 
the RO.  The record reflects that the appellant failed to 
appear for all three examinations.  In the comments portion 
of the VA Medical Center's notification to the RO of the 
appellant's failure to report, it stated the following:

Veteran failed to report for all 
appointments scheduled on 10-6 but 
reported on 10-10-97.  Patient never 
requested [to] reschedule so he was 
advi[s]ed to contact your office to 
reschedule his claim because the last 
appointment was for Psychiatry which 
could not be done without the [Minnesota 
Multiphasic Personality Inventory] which 
he did not keep.

Finally, in an August 1998 letter to the appellant, the 
appellant's representative stated the following, in part:

A review of the file indicates that [VA] 
on three separate occasions scheduled you 
for psychological testing and psychiatric 
examination in conjunction with your 
claim for service connection for post-
traumatic stress disorder.  Further 
review indicates that on three occasions, 
you have not reported for the 
compensation examinations or refused to 
participate in the psychological testing.  
[VA] can take no further action but to 
continue to deny your claim without your 
cooperation in reporting for and 
participating in the formal compensation 
examination process.

The appellant's representative requested that the appellant 
inform VA of his desires, whether to agree to undergo the 
necessary testing or to state that he did not want to 
participate in the necessary testing.  The record reflects 
that no response was received from the appellant.

In a January 1999 supplemental statement of the case, the RO 
continued the denial of the appellant's claims for service 
connection.

The Board must note that the appellant has been informed of 
the consequences of his failure to report for VA examinations 
by the RO, the VA Medical Center, the Board, and his 
representative.  If the appellant chooses to not show for an 
examination, while at the same time pursuing a claim for VA 
benefits, that is his choice, and he must bear any adverse 
consequences of such action.  What is clear is that VA has 
taken concerted efforts to assist the appellant in the 
development and adjudication of his claims.  As to the 
appellant's claim for service connection for post-traumatic 
stress disorder, when the appellant failed to show for the 
December 1996 VA examination, it rescheduled two other 
examinations, even though it was noted in March 1997 that the 
appellant had refused to undergo the Minnesota Multiphasic 
Personality Inventory and the psychiatric evaluation.  As to 
the appellant's claims for service connection for bilateral 
hearing loss and tinnitus, when the February 1997 VA 
audiological evaluation was shown to be inadequate, it 
rescheduled the appellant for an additional evaluation.  The 
appellant failed to appear for those examinations.  

The Board finds that not only has the appellant failed to 
appear for VA examinations, but he has also failed to 
cooperate.  Further action without response or assistance 
from the appellant constitutes a waste of limited government 
resources.  See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The appellant's claims for service connection for post-
traumatic stress disorder, bilateral hearing loss, and 
tinnitus, are not "original compensation claim[s]," which 
would allow the claims to be decided based upon the evidence 
of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b).  Rather, the claim for 
service connection for post-traumatic stress disorder falls 
under either "a reopened claim for a benefit which was 
previously disallowed" or "any other original claim," and 
the claims for service connection for bilateral hearing loss 
and tinnitus fall under "any other original claim" and all 
three claims are denied pursuant to 38 C.F.R. § 3.655(b).  

The Board notes that the appellant's representative has 
asserted arguments that if the Board determines the claims to 
be not well grounded that a remand would be appropriate 
because "such lack of evidence is very likely a direct 
result of a procedural defect in the manner in which the [RO] 
adjudicated the appellant's claim."  The Board has denied 
the appellant's claims because of his failure to cooperate 
with VA as to the development of his claims for service 
connection.  Thus, a remand is not warranted, as the 
appellant was given numerous notifications that the failure 
to cooperate would result in denials of his claims.


ORDER

Service connection for post-traumatic stress disorder, 
bilateral hearing loss, and tinnitus is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

